Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
      Claim 17 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, the claimed computer readable medium fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
     A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
     A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 9, 12, 16 and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Manohar et al. (US 2021006551 A1).
In regards to claim 1, Manohar teaches a method at an infrastructure unit of signaling a presence of a vulnerable road user (Paragraphs 7, 49, 51).  The method comprises receiving at least one report from a sensor unit, the at least one report indicating the presence of the vulnerable road user (Paragraphs 8, 14, 34), and composing a message indicating the presence of the vulnerable road user (Paragraph 45, 47).  Manohar then teaches transmitting the message to one or more road users proximate the infrastructure unit on a channel such as a cellular network channel (Paragraph 46).
	In regards to claim 4, Manohar teaches the message includes information comprising at least one of the presence of the vulnerable road user, a type of vulnerable road user, a direction that the vulnerable road user is travelling, a speed that the vulnerable road user is travelling, a number vulnerable road users detected in a group, a latency of transmission, or a temporary identifier for the vulnerable road user (Paragraphs 12, 47).
	In regards to claim 8, Manohar teaches a power for the transmitting is selected based on interference with other infrastructure units (Paragraph 118).
	In regards to claim 9, Manohar teaches an infrastructure unit for signaling a presence of a vulnerable road user, the infrastructure unit comprises a processor (Paragraphs 7, 12).  Manohar then teaches a communications subsystem, wherein the infrastructure unit is configured to: receive at least one report from a sensor unit, the at least one report indicating the presence of the vulnerable road user (Paragraphs 46, 52), composing a message, indicating the presence of the vulnerable road user; and transmit the message to one or more road users proximate the infrastructure unit on a channel, such as a cellular network channel (Paragraphs 46, 55).
	In regards to claim 12, Manohar teaches the message includes information comprising at least one of the presence of the vulnerable road user, a type of vulnerable road user, a direction that the vulnerable road user is travelling, a speed that the vulnerable road user is travelling, a number vulnerable road users detected in a group, a latency of transmission, or a temporary identifier for the vulnerable road user (Paragraphs 12, 47).
	In regards to claim 16, Manohar teaches a power for the transmitting is selected based on interference with other infrastructure units (Paragraph 118).
	In regards to claim 17, Manohar teaches a computer readable medium for storing instruction code, which, when executed by a processer of an infrastructure unit for signaling a presence of a vulnerable road user cause the infrastructure unit to (Paragraphs 7, 49, 51), receive at least one report from a sensor unit, the at least one report indicating the presence of the vulnerable road user (Paragraphs 8, 14, 34).  Manohar then teaches composing a message, the message indicating the presence of the vulnerable road user (Paragraphs 45, 47), transmitting the message to one or more road users proximate the infrastructure unit on a channel, such as a cellular phone network channel  (Paragraph 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manohar et al. (US 2021006551 A1) in view of Busalamah (US 9460615 B2).
In regards to claim 2, Manohar fails to teach the message comprises a Bluetooth Advertisement packet or a Bluetooth Low Energy AltBeacon Advertisement message.  Busalamah on the other hand teaches a Bluetooth Advertisement packet included in the messages pertaining to traffic alerts and updates to pedestrians (Column 2, lines 34-39; Column 3, line 9-21; Column 22, lines 23-25).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Busalamah’s teachings with Manohar’s teaching in order to enable appropriate advertisement specifically for a given user whilst appropriately alerting them of any traffic hazards within their vicinity.
In regards to claim 3, Manohar modified teaches the indication includes information for an operating channel for a vulnerable road user presence service, wherein the cellular network may be considered a communication channel (Paragraph 46).
In regards to claim 10, Manohar fails to teach the message comprises a Bluetooth Advertisement packet or a Bluetooth Low Energy AltBeacon Advertisement message.  Busalamah on the other hand teaches a Bluetooth Advertisement packet included in the messages pertaining to traffic alerts and updates to pedestrians (Column 2, lines 34-39; Column 3, line 9-21; Column 22, lines 23-25).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Busalamah’s teachings with Manohar’s teaching in order to enable appropriate advertisement specifically for a given user whilst appropriately alerting them of any traffic hazards within their vicinity.
In regards to claim 11, Manohar modified teaches the indication includes information for an operating channel for a vulnerable road user presence service, wherein the cellular network may be considered a communication channel (Paragraph 46).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manohar et al. (US 2021006551 A1) in view of Rubin et al (US 20170243485 A1).
In regards to claim 5, Manohar fails to teach the message includes an integrity level. Rubin on the other hand teaches the message includes an integrity level, to ensure the received message is trustworthy and secure (Paragraph 96).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rubin’s teachings with Manohar’s teaching in order to enable the received message is secured and trustworthy.
In regards to claim 13, Manohar fails to teach the message includes an integrity level. Rubin on the other hand teaches the message includes an integrity level, to ensure the received message is trustworthy and secure (Paragraph 96).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rubin’s teachings with Manohar’s teaching in order to enable the received message is secured and trustworthy.

Claim(s) 6 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manohar et al. (US 2021006551 A1) in view of Mizuguchi (US 20130314253 A1).
In regards to claim 6, Manohar fails to teach a frequency for the transmitting increases when multiple vulnerable road users are detected. Mizuguchi on the other hand teaches a frequency for the transmitting increases when multiple vulnerable road users are detected (Paragraph 27).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Mizuguchi’s teachings with Manohar’s teaching in order to enable the message to arrive at the pedestrian and a high urgency and emphasis.
In regards to claim 14, Manohar fails to teach a frequency for the transmitting increases when multiple vulnerable road users are detected. Mizuguchi on the other hand teaches a frequency for the transmitting increases when multiple vulnerable road users are detected (Paragraph 27).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Mizuguchi’s teachings with Manohar’s teaching in order to enable the message to arrive at the pedestrian and a high urgency and emphasis.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manohar et al. (US 2021006551 A1) in view of Caminiti et al (US 20100100324 A1).
In regards to 7, Manohar fails to teach the transmitting is from a directional antenna, and wherein a direction for the transmitting is selected based on a position of the vulnerable road user. Caminiti on the other hand teaches the transmitting is from a directional antenna, and wherein a direction for the transmitting is selected based on a position of the vulnerable road user (Claim 16).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Caminiti’s teachings with Manohar’s teaching in order to enable efficient communication with a pedestrian to avoid any traffic hazards.
In regards to 15, Manohar fails to teach the transmitting is from a directional antenna, and wherein a direction for the transmitting is selected based on a position of the vulnerable road user. Caminiti on the other hand teaches the transmitting is from a directional antenna, and wherein a direction for the transmitting is selected based on a position of the vulnerable road user (Claim 16).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Caminiti’s teachings with Manohar’s teaching in order to enable efficient communication with a pedestrian to avoid any traffic hazards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685           

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685